Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/05/21 is acknowledged.
10
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haratipour et al., US 2020/0312950.
Haratipour et al. shows the invention as claimed including an integrated chip, comprising:
A bottom electrode 501 disposed over a substrate;
A top electrode 507 disposed over the bottom electrode;

A seed layer 503 arranged between the bottom electrode and the top electrode, wherein the seed layer and the ferroelectric switching layer comprise a non-monoclinic crystal phase.
Concerning dependent claim 3, the non-monoclinic phase comprises an orthorhombic phase.
With respect to dependent claim 4, the seed layer can comprise zirconium oxide (see paragraph 0030).
Regarding dependent claim 5, note that the seed layer is disposed between the ferroelectric switching layer and the bottom electrode.
With respect to dependent claim 10, note that the ferroelectric switching layer directly contacts the seed layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 11-14, and 21-22 is/are rejected under 35 U.S.C. 102((a)(2) as anticipated by Hartipour et al., US 2020/0312950, in the alternative, under 35 U.S.C. 103 as obvious over Haratipour et al., US 2020/0312950 in view of Nishida et al., US 2017/0103988.
Haratipour et al. shows the invention substantially as claimed including an integrated chip, comprising:
A bottom electrode disposed over a substrate;
A top electrode disposed over the bottom electrode;
A seed layer arranged between the bottom electrode and top electrode,
Wherein the seed layer comprises a non-monoclinic crystal phase; and 
A ferroelectric switching layer arranged between the bottom electrode and the top electrode, wherein the ferroelectric switching layer comprises a second region having a non-monoclinic crystal phase. It appears that the ferroelectric switching layer will contain at least some portion of a first region having a monoclinic crystal phase since the monoclinic formation is only “suppressed” and not eliminated. This notwithstanding, Nishida et al. discloses that ferroelectric layers have a variety of different crystal structures including monoclinic (see paragraph 0034). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the 
Concerning dependent claim 12, note that the non-monoclinic phase can be orthorhombic.
With respect to dependent claims 13 and 22, note that the second region inherently will contact the seed layer since the seed layer is orthorhombic structure and will separate the seed layer from the first region.
Regarding dependent claim 14, note that the seed layer is arranged between the ferroelectric switching layer and the bottom electrode.

Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haratipour et al., US 2020/0312950 in view of Schroder, US 2019/0074295.
Haratipour et al. is applied as above but does not expressly disclose wherein the seed layer is disposed between the ferroelectric switching layer and the top electrode. Schroder discloses wherein there is an additional seed layer 6 between the ferroelectric switching layer 8 and the top electrode 10 (see fig. 1a and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Haratipour et al. so as to add an additional seed layer between the top electrode and switching layer because in such a way a smooth transition can be provided between the ferroelectric layer and the electrodes.
With respect to dependent claim 9, note that Schroder contemplates that the first and second seed layers 6 are of different materials (see paragraphs 0034 and 0038).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haratipour et al., US 2020/0312950 in view of Schroder, US 2019/0074295 as applied to claims 6 and 8 above, and further in view of Zelner et al., US 2012/0194966.
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartipour et al., US 2020/0312950 in view of Nishida et al., US 2017/0103988.
Hartipour et al. and Nishida et al. are applied as above but do not expressly disclose the particular crystallization temperature of the seed layer. However, a prima facie case of obviousness exists because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 102((a)(2) as anticipated by Hartipour et al., US 2020/0312950, in the alternative, under 35 U.S.C. 103 as obvious over Haratipour et al., US 2020/0312950 in view of Nishida et al., US 2017/0103988 as applied to claims 11-14 and 21-22 above, and further in view of Schroder, US 2019/0074295.
Haratipour et al. or Hartipour et al. and Nishida et al. are applied as above but do not expressly disclose wherein the seed layer is disposed between the ferroelectric switching layer and the top electrode. Schroder discloses wherein there is an additional seed layer 6 between the ferroelectric switching layer 8 and the top electrode 10 (see fig. 1a and its description). In view of this disclosure, it 
With respect to dependent claim 15, note that the combination of the Haratipour et al., Nishida et al., and Schroder references will produce the claimed second and third regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0103988 discloses a doped hafnium oxide ferroelectric device and US 2015/0214322 discloses an undoped halfnium oxide ferroelectric device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 12, 2021